CaSe' 17-00071-5-SWH DOC 28 Filed 10/12/18 Entered 10/12/18 13222:04 Page 1 Of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION
No. 5:18-CV-31-BO
MICHAEL TYLER,
Appellant,
v. 0 R D E R

WELLS FARGO BANK, N.A. and BANK

)
)
)
)
)
§
or AMERICA, N.A., )
)
)

Appellees.

ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT
FOR THE EAST-ERN DISTRICT OF NORTH CAROLINA
RALEIGH DIVISION
This cause comes before the Court on Michaei Tyier’s pro se appeal of an order of the
Un:ited States Bankruptcy Court for the Eastern Disn'ict of North Carolina entered January 18,
2018. [DE 1-1]. The appeal has been fully briefed and is ripe for review. For the reasons that
follow, the decision of the bankruptcy court is afflrmed.
M
On July 12, 2004, appellant Tyier obtained a mortgage from Guaranty Residential Lending
in the principal amount of $169,432.00 Which Was secured by a deed of trust in favor of Guaranty
Lending on real property known as Lot 40 of the Arbor Green Subdivision in Wake, County, North
Carolirla. See [DE 8-1] Cmpl. Ex B. On May 25; 2017, a special proceeding to foreclose on the
deed of trust Was commenced in Wake County Superior Court. Id. EX. F. On January 31, 2017,
l Tyler filed a Chapter 7 proceeding in the bankruptcy court and on October 16, 2017, filed an
adversary proceeding, the dismissal of Which is the subject of this appeal. See [DE 1-1].

l

Case 5:18-cV-00031-BO Document 24 Filed 10/12/18 Page 1 of 5

 

 

 

 

CaSe 17-00071-5-SWH DOC 28 Filed 10/12/18 Entered 10/12/18 13222204 Page 2 Of 5

The adversary proceeding complaint sought to prohibit a foreclosure on the deed of trust
and extinguish any lien on the real property, as well as recover monetary damages. Cmpl. 1|1[ 58-
64. The complaint specifically alleges causes of action for trespass on the case, trespass quare
clausum fregit; action of trover; action of covenant; and a request for declaratory judgment
Following a hearing held on January 9, 2018, the bankruptcy court dismissed the adversary
complaint for failure to state a claim pursuant to Fed. R. Bank. P. 7012(b)(6).

JURISDICTION AND STANDARD OF REVIEW

Jurisdiction over this appeal is proper pursuant to 28 U.S.C. § 158(a), which provides that
“[t]he district courts of the United States shall have jurisdiction to hear appeals...from final
judgments, orders, and decrees...of bankruptcy judges entered in cases and proceedings referred to
the bankruptcy judges under section l5'lr of this title.” A bankruptcy court’s findings of fact shall
not be set aside unless clearly erroneous. In re White, 487 F.3d 199, 204 (4th Cir. 2007). Legal
conclusions made by the bankruptcy court are reviewed de novo. fn re Whire, 487 F.3d at 204.
Mixed questions of law and fact are also reviewed de novo. fn re Lz`tton, 330 F.3d 636, 642 (4th
Cir. 2003).

DISCUSSION

At the outset, for good cause shown, the Court GRANTS to motion to supplement the
record on appeal pursuant to Fed. R. Bankr. P. 8009(e)(2)(c). [DE 17]. A Rule 12(b)(6) motion
tests the legal Sufliciency of the complaint. Papasan v_ Affafn, 478 U.S. 265, 283 (1986); see also
Fed R. Banlcr. P. '}'012(b) (applying Fed. R. Civ. P. 12(b)-(i) to bankruptcy proceedings). When
acting on a motion to dismiss under Rule 12(b)(6), “the court should accept as true all well-pleaded
allegations and should view the complaint in a light most favorable to the plaintiff.” Mj)fan Labs.,
Inc. v. Markart', 7 F.3d 1130, 1134 (4th Cir.l993). A complaint must allege enough facts to state

a claim for relief that is facially plausible. Bell Atlamic Corp_ v. Twombly, 550 U.S. 544, 570
2

Case 5:18-cV-00031-BO Document 24 Filed 10/12/18 Page 2 of 5

 

 

 

 

Case 17-00071-5-SWH Doc 28 Filed 10/12/18 Entered 10/12/18 13:22:04 Page 3 of 5

(2007). Facial plausibility means that the facts as pleaded “allow[] the court to draw the reasonable
inference that the defendant is liable for the misconduct alleg ”; mere recitals of the elements of
a cause of action supported by conclusory statements do not suffice. Ashcrofr v. Iqbal, 556 U.S.
662, 678 (2009). A complaint must be dismissed if the factual allegations do not nudge the
plaintiff’ s claims “across the line from conceivable to plausible.” Twombly, 550 U.S. at 570.

[n his appellant brief`, Tyler primarily assigns as error the bankruptcy court’s order granting
the appellees relief from the automatic stay in the underlying Chapter 7 proceeding See In re:
Tyler, No. 5:1'}'_-03 733-5-SWH (Bankr. E.D.N.C.); Tyler v. We[[s Fargo chk, NA, No. 5:17-CV-
551-BO (E.D.N.C.). That issue is not before the Court in this appeal. ln regard to the bankruptcy
court’s dismissal of the adversary proceeding, Tyler argues that the bankruptcy court erred in
concluding that, because the automatic stay had been liftedin the Chapter ? proceeding, it was the
law of the case that Wells Fargo was the holder of Tyler’s note, and that the adversary proceeding
should therefore be dismissed.

The law of the case doctrine provides that “when a court decides upon a rule of law, that
decision should continue to govern the same issues in subsequent stages in the same case.” Arizona
v. Caliform'a, 460 U.S. 605, 618 (1983), decision supplemented 466 U.S. 144 (1984). As the
bankruptcy court recognized, where relief from the automatic stay imposed by the Chapter 7
proceeding Was necessarily premised bn a finding that Wells Fargo is the holder of Tyler’s note
and had a right to foreclose the deed of trust, Tyler’s adversary proceeding could not provide a
forum to re-litigate that issue as it had already been decided in the underlying Chapter 7
proceeding Moreover, having considered the claims raised by appellant in_ his adversary
proceeding complaint de novo, the Court finds that dismissal for failure to state a claim is

appropriate

3

n Case 5:18-cV-00031-BO Document 24 Filed 10/12/18 Page 3 of 5

 

 

 

 

CaSe`l?-OOO?l-B-SWH DOC 28 Filed 10/12/18 Entered 10/12/18 13222:04 Page 4 Of 5

Tyler’s adversary proceeding claims are based on his arguments that the appellees do not
have a verified claim or evidence of any ownership of the loan that is the subject of the foreclosure
lproct:eding; that appellees do not have an actual assignment of the note and deed of trust executed
by the original lender; and that any claim that the appellees may have should be offset by the
insurance that was collected from the primary mortgage insurance (Pl\/L[) policy appellant paid.

North Carolina law provides that a note secured by a deed of trust which is endorsed in
blank is enforceable by the party in possession. N.C. Gen. Stat. § 25-3-205(b). North Carolina
General Statute § 47-17.2 further provides that, in order to effect a valid assignment of a note and
deed of trust or mortgage, it is not necessary to record a written assignment in the Office of the
Register of Deeds. See also Greene v. Tr. Servs. ofCarolina, LLC, 244 N.C. App. 583, 593 (2016).
The right to enforce a deed of trust follows the note, and no formal assignment is required fn re
Robz'nson, 201 1 WL 5 854905 , at *3. The adversary proceeding complaint admits that Wells Fargo
has possession of the note, and a copy of the note is attached to the complaint. See Clnpl. 1[ 2, Ex.
B.

As to Tyler’s arguments that appellees were required to present the original note on his
request, Tyler does not have an absolute right to demand that appellees produce the original note
in order to establish that they are the note holders, and a bare statement that an entity is not the
holder of a note is insufficient to create an issue of fact. F.D.I.C. v. Cashion, 720 F.3d 169, 174-
75 (4th Cir. 2013). To the extent that Tyler has alleged that notice of the assignment of his
mortgage was not provided to him as required by 15 U.S.C. § 1641(g), such requirement only
applies to transfers or assignments of mortgage loans aner May 20, 2009, and Tyler does not allege
that the mortgage Was transferred alter this date. See Rivera v. Reconn'usr Co., No. 2:11-CV-
01695-KJD, 2012 WL 2190710, at *4 (D. Nev. June 14, 2012) (“A plaintiff alleging a violation of

15 USC § 1641 (g) must plead both a transaction that would give rise to Defendants’ obligation to
4

Case 5:18-cV-00031-BO Document 24 Filed 10/12/18 Page 4 of 5

 

 

 

_CaSe 17-00071-5-SWH DOC 28 Filed 10/1_2/1_8 Entered 10/1_2/1_8 13222204 Page 5 Of 5

notify under 1641(g), and a failure on the part of the Defendants to notify.”); se_e also Hopson v.
Chase Home Fr'n. LLC, 14 F. Supp. 3d 774, 785 (S.D. Miss. 2014).

Tyler’s arguments requesting an offset due to the alleged payment of PMl fail to state a
claim, as PMl is distinct from any obligations under the note. See, e.g., Fed. Nat’l Mortg. Ass’n
v. Daniels, 517 S.W.3d 706, 716 (Tenn. Ct. App. 2015); see also fn re Ward, 583 B.R. 558, 568
(Bankr. S.D. Ga. 2018) (construing similar ‘action of covenant’ claim seeking offset of PMI
payments against amount due on the mortgage as a claim forl breach of contract and dismissing for
failure to state a claim). Tyler’s arguments arising from the alleged separation of the note from
the deed of trust also fail. Mzillr`s v. Ffrst Charter Bonk, No. 5:12-CV-00090-RLV, 2013 WL
3899888, at *3 (W.D.N.C. July 29, 2013).

At bottom, Tyler’s arguments that appellees’ attempts'to foreclose against the subject
property are void ab initio, due to any of the alleged infirmities described by plaintiff in his
adversary complaint, fail to state a claim upon which relief can be granted The adversary
proceeding Was properly dismissed both on the law of the case theory and the independent grounds
identified by the bankruptcy court. The decision of the bankruptcy court is therefore AFF]RMED.

CoNcLUsIoN
For the foregoing reasons, the motion to supplement the record [DE 17] is GRANTED and

decision of the bankruptcy court is AFFIRMED.

so oRDERED, this j_J; day cf october, 2013.

r RRENCE w. BoYLE

UNITED srArEs DISTRICT JUD E

 

5

Case 5:18-cV-00031-BO Document'24 Filed 10/12/18 Page 5 of 5

 

 

